Citation Nr: 0938308	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to an increased disability rating for 
headaches.  

6.  Entitlement to an increased disability rating for a lower 
back disability.  

7.  Entitlement to an increased disability evaluation for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel  


INTRODUCTION

The Veteran had active service from August 1988 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claim of 
entitlement to service connection for GERD.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge in January 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

Additional evidence was received by VA in January 2009 while 
the Veteran's claim was pending before the Board.  However, 
the Veteran submitted a letter indicating his desire to waive 
initial consideration of this evidence of the agency of 
original jurisdiction.  As such, a remand to the RO for 
initial consideration of this evidence is not necessary.  

During the pendency of the Veteran's appeal, the RO granted 
service connection for hypertension, erectile dysfunction, 
sinusitis, and posttraumatic stress disorder (PTSD) with a 
panic disorder (also claimed as depression, anxiety and night 
sweats).  Since these grants constituted a full grant of the 
benefits sought on appeal, these claims are no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  VA received a written letter from the Veteran on August 
6, 2008, indicating that he desired to withdraw his appeal 
seeking entitlement to service connection for bronchitis.  
The Board received such request prior to the promulgation of 
a decision.

2.  VA received a written letter from the Veteran on August 
6, 2008, indicating that he desired to withdraw his appeal 
seeking entitlement to service connection for heart disease.  
The Board received such request prior to the promulgation of 
a decision.

3.  VA received a written letter from the Veteran on 
September 29, 2008, indicating that he desired to withdraw 
his appeal seeking entitlement to service connection for 
prostatitis.  The Board received such request prior to the 
promulgation of a decision.

4.  VA received a written letter from the Veteran on August 
6, 2008, indicating that he desired to withdraw his appeal 
seeking entitlement to an increased disability rating for his 
service-connected headache disorder.  The Board received such 
request prior to the promulgation of a decision.

5.  VA received a written letter from the Veteran on August 
6, 2008, indicating that he desired to withdraw his appeal 
seeking entitlement to an increased disability rating for his 
service-connected lower back disorder.  The Board received 
such request prior to the promulgation of a decision.

6.  VA received a written letter from the Veteran on February 
14, 2007, indicating that he desired to withdraw his appeal 
seeking entitlement to an increased disability rating for his 
service-connected bilateral pes planus.  The Board received 
such request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for bronchitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for heart disease have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for prostatitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an increased disability rating for a service-connected 
headache disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2008).

5.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for bronchitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2008).

6.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an increased disability rating for a service-connected lower 
back disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2008).

7.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an increased disability rating for service-connected 
bilateral pes planus have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Veteran perfected an appeal from a January 2002 rating 
decision that, in pertinent part, denied service connection 
for prostatitis and a heart condition, and declined to grant 
a disability rating in excess of 10 percent for the Veteran's 
service-connected bilateral pes planus.  The Veteran filed a 
timely notice of disagreement regarding this decision.  
However, in February 2007, VA received notification from the 
Veteran expressing a desire to withdraw his claim for an 
increased disability rating for his bilateral pes planus.  VA 
also received a letter from the Veteran in August 2008 
expressing a desire to withdraw his claim of entitlement to 
service connection for heart disease, and a letter in 
September 2008 expressing his desire to withdraw his claim of 
entitlement to service connection for prostatitis.  

The Veteran also perfected an appeal from a January 2007 
rating decision that, in pertinent part, denied service 
connection for bronchitis and assigned a disability rating of 
0 percent for the Veteran's headache disorder.  The Veteran 
filed a timely notice of disagreement regarding this 
decision.  However, in August 2008, VA received notification 
from the Veteran expressing a desire to withdraw his claims 
of service connection for bronchitis and entitlement to an 
increased disability rating for his service-connected 
headaches.  

Finally, the Veteran perfected an appeal from a January 2008 
rating decision denied the Veteran's claim of entitlement to 
a disability rating in excess of 10 percent for muscle and 
joint pain (claimed by the Veteran as a lower back disorder).  
The Veteran appealed this decision to the Board in a timely 
fashion.  However, in August 2008, VA received notification 
from the Veteran expressing a desire to withdraw this claim 
as well.  

An appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2008).  Once 
the Veteran withdrew these issues, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review these issues on appeal and they are dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009).


ORDER

The claim of entitlement to service connection for bronchitis 
is dismissed.  

The claim of entitlement to service connection for heart 
disease is dismissed.  

The claim of entitlement to service connection for 
prostatitis is dismissed.  

The claim of entitlement to an increased disability 
evaluation for a service-connected headache disorder is 
dismissed.  

The claim of entitlement to an increased disability 
evaluation for a service-connected lower back disorder is 
dismissed.  

The claim of entitlement to an increased disability 
evaluation for service-connected bilateral pes planus is 
dismissed.  



REMAND

The record indicates that the Veteran was on active duty for 
training (ACDUTRA) from August 1, 1999 through August 14, 
1999.  Service connection will be granted if it is shown that 
the Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A.  101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A.  
101(22); 38 C.F.R. § 3.6(c).

The Veteran contends that his GERD is related to his period 
of ACDUTRA in August 1999.  The record contains evidence 
suggesting that the Veteran was treated for acid reflux in 
August 1999, as well as for "GER symptoms."  Another 
treatment note from August 1999 noted that it was likely that 
the Veteran had GERD.  
However, these records do not clearly assign a diagnosis of 
GERD.  In fact, an October 2001 VA outpatient treatment 
record indicates that GERD was only diagnosed by subjective 
symptoms and the Veteran never actually underwent an upper 
gastrointestinal (GI) examination or 
esophagogastroduodenoscopy (EGD).  Furthermore, it is not 
entirely clear that the Veteran has a present diagnosis of 
GERD, as the Veteran denied having GI symptoms during a 
December 2006 VA general examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran has exhibited symptoms of a 
GI disorder and the Veteran was treated for such a disorder 
during his ACDUTRA in August 1999.  Therefore, the Veteran 
should be afforded a VA gastrointestinal examination before 
appellate review proceeds on this matter.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA gastrointestinal examination before an 
appropriate specialist.  The Veteran's 
claims file must be made available to the 
examiner at the time of examination, and 
the examiner should note whether the 
claims file was reviewed or not in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether the Veteran suffers from any 
gastrointestinal disorder, to include 
GERD, and if so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that this condition 
had its onset during the Veteran's 
military service or during his period of 
active duty for training in August 1999.  

If the examiner concludes that the 
disorder did not manifest as a result of 
active duty, then the examiner should 
provide an opinion as to whether or not it 
is at least as likely as not that this 
disorder was permanently aggravated by the 
Veteran's military service or his period 
of active duty for training in August 
1999.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




